t c memo united_states tax_court timothy burke petitioner v commissioner of internal revenue respondent docket no 5100-08l filed date the irs determined a deficiency in p’s income_tax for p petitioned the tax_court which sustained the irs’s determination p did not file an appeal_bond but appealed to the court_of_appeals for the first circuit which affirmed the supreme court denied p’s petition for certiorari after the tax court’s decision and during p’s appeal the irs assessed tax and interest for and issued a levy notice the irs also imposed a failure-to-pay addition_to_tax under sec_6651 p requested a cdp hearing and challenged the addition_to_tax on the grounds that the irs should not have assessed the addition while p pursued his appeals that the assessment was improper because neither the notice_of_deficiency nor the tax_court determined any penalties and that he reasonably relied on statements by irs examining agents that no penalties would apply p requested abatement of the sec_6651 failure-to-pay addition_to_tax irs appeals denied p’s abatement request and sustained the levy notice p appealed the notice_of_determination held p is liable for the sec_6651 failure-to-pay addition_to_tax held further appeals did not abuse its discretion in sustaining the collection action and collection by levy may proceed timothy burke pro_se michael r fiore for respondent memorandum opinion gustafson judge petitioner timothy burke has appealed pursuant to sec_6330 the determination by the internal_revenue_service irs to uphold a proposed levy to collect an addition_to_tax under sec_6651 for tax_year the issues for decision are whether mr burke is liable for the failure-to-pay addition_to_tax under sec_6651 with respect to his unpaid income_tax_liability for tax_year and whether the irs abused its discretion in determining to proceed with collection by levy 1except as otherwise noted all section references are to the internal_revenue_code u s c and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated pursuant to rule reflecting their agreement that the relevant facts could be presented without a trial we incorporate by this reference the parties’ stipulation of facts and supplemental stipulation of facts both dated date and the exhibits attached thereto mr burke worked for the irs from to became a certified_public_accountant in or earned an ll m in taxation in and has practiced law since he resided in massachusetts when he filed the petition federal_income_tax return and examination mr burke filed his federal_income_tax return in date with his return he included a form_8082 notice of inconsistent treatment or administrative_adjustment_request to disclose that he was reporting his distributive_share of partnership income as zero even though the partnership tax_return filed by his partner reported that they each had a distributive_share for of dollar_figure the irs determined that the dollar_figure distributive_share was taxable to mr burke in and also 2both of the parties attached to their post-trial briefs documents that they apparently intended as additional evidence these documents were not included with the parties’ stipulations of facts and neither party moved to reopen the record to admit these additional documents in this opinion we do not rely upon information contained in documents which are not in evidence disallowed certain business deductions the irs examining officer’s activity record notes that the irs did not determine an accuracy-related_penalty or a fraud_penalty for because of mr burke’s disclosure the irs issued a notice_of_deficiency determining a dollar_figure deficiency in tax and no additions to tax or penalties deficiency litigation on date mr burke filed a petition with this court at docket no seeking a redetermination of the deficiency after mr burke provided an analysis of the partnership’s income during discovery the irs increased the deficiency to dollar_figure mr burke contended however that the existence of a controversy between mr burke and his partner rendered the amount of his partnership distributive_share indefinite that the partnership receipts were frozen in escrow during and thus unavailable to him and that his lack of a right to the income required postponing the inclusion of his distributive_share in income this court granted the government’s motion for summary_judgment burke v commissioner tcmemo_2005_297 filed date burke i we held that the distributive_share was taxable_income to mr burke in independent of any dispute between him and his partner and regardless of whether the share was distributed or held in escrow we affirmed the government’s calculation of the distributive_share and sustained the disallowance of claimed business deductions because mr burke failed to substantiate the expenses and to establish their deductibility on date we entered an order and decision sustaining a dollar_figure deficiency for tax_year mr burke appealed our decision but he did not file a bond under sec_7485 to stay assessment and collection the u s court_of_appeals for the first circuit affirmed our decision in date 485_f3d_171 1st cir and the u s supreme court denied mr burke’s petition for a writ of certiorari in date burke v commissioner 552_us_1186 irs collection action on date while mr burke’s appeal was pending the irs assessed dollar_figure consisting of the dollar_figure deficiency and dollar_figure of accrued interest and no later than date it issued a notice_and_demand for payment mr burke did 3although the parties did not introduce into evidence a copy of the notice_and_demand for payment or a transcript showing that one was issued the notice_of_determination states the settlement officer verified through transcript analysis that the notice_and_demand for payment letter was mailed to mr burke’s last_known_address within days of assessment as required by sec_6303 emphasis added this was part of the verification that the office of appeals was required to obtain pursuant to sec_6330 mr burke has not alleged that he did not receive the notice_and_demand for payment and he did not challenge in his petition or otherwise the adequacy of the sec_6330 verification therefore continued not pay the amount demanded mr burke was able to pay the liability at the time it was demanded but he did not make any payments toward this liability until more than a year later in date on date the irs issued a final notice notice_of_intent_to_levy and notice of your right to a hearing to mr burke advising him that the irs intended to levy to collect his unpaid balance for tax_year by that time it had been at least five months since the irs had given notice_and_demand for payment to mr burke cdp hearing mr burke submitted to the irs a form request for a collection_due_process or equivalent_hearing dated date timely requesting a collection_due_process cdp hearing mr burke’s cdp request stated that he disagreed with the continued we are satisfied that the irs issued a notice_and_demand for payment to mr burke as required by sec_6303 however we presume--for mr burke’s benefit--the latest date ie date the sixtieth day for the issuance of the notice_and_demand 4in response to attempts by respondent to conduct discovery on the subject of mr burke’s finances mr burke affirmed that he does not contend that he was unable to pay the tax when it was due or that paying on the due_date would have imposed an undue_hardship see date order pincite 5the record does not include a copy of the final notice_of_intent_to_levy however the parties agree that the irs issued this notice on date and that mr burke timely requested a cdp hearing in response to that notice proposed levy because the filing of a lien is inappropriate as the issue of the taxes allegedly owed is before the first circuit_court of appeals on this date mr burke further indicated that he was interested in submitting an offer-in-compromise oic on date the irs’s office of appeals scheduled mr burke’s cdp hearing for date and asked him to provide within days a completed form_433 collection information statement for wage earners and self-employed individuals and a detailed proposal regarding any collection alternative he wanted considered during the cdp hearing mr burke did not submit a completed form_433 or a detailed oic a settlement officer conducted the cdp hearing through telephone conferences and correspondence exchanges with mr burke between date and date mr burke requested a stay in the cdp hearing during the pendency of his appeals the settlement officer concluded that there was no basis for delaying the cdp hearing in date mr burke requested a copy of his account transcript and indicated that he intended 6there is no indication in the record that the irs had filed a federal_tax_lien against mr burke we presume he intended his statement to refer to the proposed levy ie that the irs should not levy on his property because his appeal was still pending to pay percent of his tax_liability with the balance paid in installments the settlement officer sent mr burke a copy of his account transcript on date and the summary section of the transcript listed the following amounts account balance accrued interest accrued penalty dollar_figure dollar_figure dollar_figure as of date as of date the account balance of dollar_figure consisted of the tax and interest that had been assessed in date and the accrued amounts were liabilities that had accrued after that time apart from the accrued penalty the tax and interest alone ie the 7the settlement officer noted that mr burke offered to pay of the liability to allow him the opportunity to proceed with his appeal of burke i to u s supreme court on his partnership issue this explanation seems to reflect confusion either by mr burke or by the settlement officer when a case ceases to present a live controversy of the kind that must exist if we are to avoid advisory opinions on abstract propositions of law it has become moot 396_us_45 a taxpayer’s appeal to the tax_court under sec_6330 from a notice_of_determination to proceed with collection may be rendered moot by his paying the liability and the irs’s ceasing collection activity because there remains nothing to collect see 126_tc_1 however mr burke’s appeal that was pending in date was his appeal of the deficiency determination in burke i not an appeal of a collection determination a taxpayer’s payment of a tax_deficiency after the irs mails a notice_of_deficiency does not deprive the tax_court of jurisdiction over the deficiency sec_6213 b and in a deficiency case the tax_court has jurisdiction to determine an overpayment see sec_6512 thus even if mr burke had paid his entire liability rather than percent of it he could still have pursued his appeal of burke i to seek an overpayment tax and interest assessed in date plus additional interest accrued as of date amounted to dollar_figure in date mr burke left a message for the settlement officer asking about the penalty entry on the transcript because neither the notice_of_deficiency nor the decision in burke i had included any penalty the settlement officer reviewed mr burke’s file and confirmed that the irs had not determined any penalties in the notice_of_deficiency nor asserted any penalties in the deficiency case he determined that the amount in issue was an ftp penalty ie a failure-to-pay addition_to_tax under sec_6651 that began to accrue after the tax_court had decided burke i and the irs had made the resulting assessment of tax and interest as of date at least a year had passed since the irs had issued its notice_and_demand to mr burke the settlement officer prepared a proposed installment_agreement calling for an initial payment of dollar_figure and monthly payments of dollar_figure beginning on date he mailed the proposed 8the settlement officer the account transcript and both parties refer to the failure-to-pay addition under sec_6651 as a penalty however each of the additions under section 6651--for failure_to_file a return sec_6651 for failure to pay the amount shown as tax on a return sec_6651 and for failure to pay an amount not shown but required to be shown on a return within days of notice_and_demand within days if over dollar_figure sec_6651 --is an addition_to_tax and not a penalty see infra pt ii a notwithstanding the parties’ use of the term penalty we use the term addition_to_tax hereafter agreement to mr burke on date asking him to sign and return the form 433-d installment_agreement within days mr burke did not sign and return the form 433-d but he made a dollar_figure payment on date--designating his payment solely to pay tax and accrued interest the irs applied the payment toward his liability and the payment covered all of the tax all of the assessed interest and some of the additional accrued interest as is noted above the account transcript that the settlement officer provided to mr burke reflected accrual of the sec_6651 addition_to_tax referred to as accrued penalty in the amount of dollar_figure as of date following discussions with the settlement officer mr burke submitted a request dated date for abatement of the sec_6651 addition_to_tax and the settlement officer received the request on date mr burke argued that abatement was appropriate because the tax_court did not even suggest that penalties were to be applied and the dispute between the service and the taxpayer remains open until such time that the supreme court makes a determination on the issue of whether income is to be reported --implying that no addition_to_tax should be imposed while he was appealing the underlying liability the settlement officer considered mr burke’s arguments and concluded that mr burke did not present any reasonable basis for abatement in a telephone conference on date the settlement officer informed mr burke of his decision mr burke stated that he disagreed with this determination and suggested an installment_agreement that did not include the failure-to-pay penalty the settlement officer considered mr burke’s suggestion but concluded that the irs would not enter into an installment_agreement for less than all of a taxpayer’s liability by letter dated date the settlement officer again informed mr burke that he was denying the abatement request and he included a detailed explanation of how he reached this decision as indicated supra note certain of the documents in the record refer to the sec_6651 addition_to_tax as a penalty in addition some documents appear to identify the code section for this addition inaccurately for example the notice_of_determination twice refers to the addition as an sec_6751 penalty and the settlement officer’s case activity notes occasionally refer to the addition as occurring under sec_6651 but usually refer to sec_6651 other documents in the record but not admitted into evidence contain similar errors notwithstanding these clerical errors it is obvious from the record that both mr burke and the settlement officer clearly focused on the sec_6651 failure-to-pay addition_to_tax throughout the cdp hearing for example mr burke’s date letter requesting relief from the addition_to_tax specifically argued for abatement of the addition under sec_6651 and the settlement officer clearly notified mr burke--not only during the cdp hearing but also in the attachment to his date letter denying the abatement request--that the additions were pursuant to sec_6651 we find that the irs undeniably informed mr burke which addition_to_tax it was imposing these minor typographical errors are irrelevant to whether mr burke is liable for the addition and to whether he had a hearing on that liability on date the irs issued to mr burke a notice_of_determination concerning collection action s under sec_6320 and or in the notice_of_determination the office of appeals recited that the settlement officer verified that applicable legal and procedural requirements were met could not consider the oic collection alternative indicated in the cdp request because mr burke did not submit required_documentation considered the issues mr burke raised specifically his challenge to the sec_6651 addition_to_tax could not agree to an installment_agreement because mr burke refused to enter such an agreement for the full amount of the liability and because he did not submit required_documentation the collection information statement and a signed written request for an installment_agreement and concluded that collection by levy properly balanced the need for efficient collection with mr burke’s legitimate concern that the collection action be no more intrusive than necessary the irs sustained the proposed levy the current case mr burke then filed his petition with the tax_court pursuant to sec_6330 alleging the following three errors a the respondent abused its sic discretion in failing to enter into an instalment sic agreement for the amount of outstanding tax if any and interest thereon b the respondent abused its discretion in failing to abate the penalty imposed by sec_6651 c the respondent's determination which was made subsequent to its representation that a determination would not be issued without contacting the petitioner to the recollection of the petitioner and immediately after its failure to include its rationale for concluding that the subject penalty was not to be abated in a letter to the petitioner evidences that the determination was in error arbitrary capricious and biased against the petitioner however in mr burke’s brief he eventually articulated a single issue ie-- whether the respondent abused its sic discretion in the assessment and failure to abate the penalty of sec_6651 to the extent that the three-fold issues originally stated in his petition exceed the single issue eventually argued in his brief mr burke has abandoned those other issues and we consider only his challenge to the sec_6651 addition_to_tax the parties jointly moved to submit the case under rule and the case is now before the court for decision without trial discussion i collection_due_process principles a levy procedures if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand sec_6331 authorizes the irs to collect the tax by levy on the taxpayer’s property however congress has added provisions that must be complied with before the irs can collect by levy before proceeding the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to an administrative hearing--a collection_due_process or cdp hearing--before the office of appeals sec_6330 and b 9see rule e and requiring that a party’s brief state the points on which he relies remuzzi v commissioner tcmemo_1988_8 issue not addressed by the taxpayers on brief deemed conceded affd without published opinion 867_f2d_609 4th cir b issues considered at the cdp hearing sec_6330 sets forth three pertinent procedures for the cdp hearing first the appeals officer10 must obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 mr burke does not allege any defect in the required verification second sec_6330 addresses the issues considered at the hearing the taxpayer may raise any issues relevant to the proposed collection of tax pursuant to sec_6330 a taxpayer may raise collection issues including collection alternatives such as installment agreements and oics in his cdp request mr burke checked the box for an oic and his petition alleged error in the irs’s refusal to allow an installment_agreement but as is noted supra p he has abandoned any challenge to the irs’s disallowance of any collection alternative pursuant to sec_6330 a taxpayer may challenge the underlying tax_liability but he may do so only if he did 10the record identifies the person who conducted mr burke’s cdp hearing as a settlement officer sec_6330 and c refers to the person who conducts the cdp hearing as an appeals officer however sec_6330 provides that the cdp hearing shall be conducted by an officer_or_employee of the irs office of appeals emphasis added a settlement officer is one type of employee in that office qualified to hold cdp hearings see reynolds v commissioner tcmemo_2006_192 we will use the statutory term appeals officer hereafter not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability during his agency-level hearing mr burke disputed the addition_to_tax listed on the account transcript as a penalty mr burke did not receive any notice_of_deficiency with respect to the sec_6651 failure-to-pay addition_to_tax see infra pt ii a the record does not show that mr burke had an opportunity to dispute the addition_to_tax before the cdp hearing thus mr burke was entitled to challenge this addition_to_tax during the cdp hearing see kimball v commissioner tcmemo_2008_78 and to litigate it here third from the information presented during the cdp hearing the appeals officer must decide whether the proposed levy action may proceed and sec_6330 requires the appeals officer to consider verification from the secretary that the requirements of any applicable law or administrative procedure have been met see sec_6330 cross- referencing sec_6330 relevant issues raised by the taxpayer see sec_6330 cross-referencing sec_6330 and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary see sec_6330 if the office of appeals then issues a notice_of_determination to proceed with the proposed levy the taxpayer may appeal the determination to this court within days as mr burke has done and we now have jurisdiction with respect to such matter sec_6330 c standard of review where the validity of the underlying tax_liability is properly at issue in the appeal of a collection determination the tax_court reviews de novo the determination of the underlying tax_liability 114_tc_604 114_tc_176 insofar as issues other than the validity of the underlying tax_liability are presented the court reviews the administrative determination for an abuse_of_discretion 118_tc_22 sego v commissioner supra pincite goza v commissioner supra pincite godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir thus we review de novo the appeals officer’s conclusion that mr burke is liable for the sec_6651 addition_to_tax and we review for abuse_of_discretion other issues affecting the subsequent determination to sustain the collection action ii mr burke is liable for the sec_6651 addition_to_tax a the nature of the sec_6651 addition_to_tax chapter of the internal_revenue_code sections is entitled additions to the tax additional_amounts and assessable_penalties as that title indicates it provides for some liabilities that are called additions to the tax and other liabilities that are called penalties subchapter_a sections is entitled additions to the tax and additional_amounts and consists of three parts part i is general provisions sections part ii is accuracy- related and fraud penalties sections and part iii is applicable rules sec_6665 subchapter_b is assessable_penalties sec_6671 through thus some penalties are included in subchapter_a part ii ie the accuracy-related and fraud penalties and other penalties are included in subchapter_b ie the assessable_penalties however part i of subchapter_a includes not penalties but rather additions to the tax and additional_amounts within that portion of the code--ie within chapter subchapter_a part i--is the liability at issue here sec_6651 imposes an addition to the tax that the irs proposes to collect from mr burke it provides as follows sec_6651 failure_to_file tax_return or to pay tax a addition to the tax -- in case of failure-- to pay any amount in respect of any_tax required to be shown on a return specified in paragraph which is not so shown within calendar days from the date of notice_and_demand therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount of tax stated in such notice_and_demand percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate emphasis added the notice_and_demand referred to in sec_6651 is provided for in sec_6303 sec_6303 notice_and_demand for tax a general_rule --where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof such notice shall be left at the dwelling or usual place of business of such person or shall be sent by mail to such person's last_known_address emphasis added notice_and_demand thus follows the making of an assessment where the assessment is of an income_tax deficiency determined by the irs that assessment is deferred by the deficiency process the irs issues a notice_of_deficiency pursuant to sec_6212 and sec_6213 gives the taxpayer days to file a petition with the tax_court sec_6213 provides that no assessment of a deficiency in respect of the income_tax shall be made until the expiration of such 90-day period nor if a petition has been filed with the tax_court until the decision of the tax_court has become final emphasis added the sec_6651 addition itself is not subject_to the deficiency procedures applicable to tax by its nature the addition is not fixed but increases in amount up to a total of percent of the tax as time passes and the tax remains unpaid the irs may assess the accrued addition from time to time but it is not required to do so and it may collect the addition without assessment see reese v commissioner tcmemo_2006_21 affd 201_fedappx_961 4th cir sec_6665 provides explicitly that the deficiency procedures shall not apply to any addition_to_tax under sec_6651 and the exception to that rule for an addition which is attributable to a deficiency in tax sec_6665 emphasis added does not apply to the sec_6651 addition which by its nature is attributable not to a tax_deficiency but rather to a failure_to_pay_tax that has been assesseddollar_figure 11see estate of russo v commissioner tcmemo_1991_310 sec_6211 defines a deficiency as the difference between a the taxpayer’s actual tax_liability and b the tax as originally reported by the taxpayer plus amounts previously assessed as a deficiency that is once the tax actually due has all been assessed there is no more deficiency--whether continued the result of these interlocking provisions in a circumstance like the one at issue in this case is as follows the failure-to-pay addition does not begin to accrue until notice_and_demand for payment of the tax sec_6651 notice_and_demand for payment of the tax cannot be made until assessment sec_6303 and assessment of the tax cannot be made until the tax court’s decision has become final consequently the order of events is tax_court decision assessment of tax notice_and_demand and--only thereafter-- accrual of the failure-to-pay addition of sec_6651 with or without assessment thus the pendency of a tax_court deficiency_suit will by forestalling assessment of the tax sec_6213 indirectly delay the accrual of the sec_6651 addition_to_tax this case poses the question of how long that delay will be b mr burke’s contentions there is no question that mr burke owes the tax at issue that it was assessed that notice_and_demand was made for payment of it and that mr burke did not pay it within days however mr burke contends that collection of the continued or not the tax due has been paid the sec_6651 addition on the other hand does not accrue until after the tax due has been assessed and demanded and left unpaid when by definition there is no deficiency thus the sec_6651 addition can never be attributable to a deficiency for purposes of sec_6665 sec_6651 addition should not be sustained for the four reasons we now consider non-assertion until the cdp hearing as far as the evidence before us shows the first explicit mention by the irs that mr burke owed an addition under sec_6651 was during the cdp hearing mr burke argues that he does not owe the addition because it was not raised by the examining agent during the audit nor included on the irs’s notice_of_deficiency nor litigated in or redetermined by the tax_court the argument is misguided the sec_6651 addition could never be properly asserted during audit nor in a notice_of_deficiency nor in a tax_court decision since at the time of those events it remains to be seen whether the taxpayer will pay the tax on notice_and_demand which by definition has not yet been made and cannot be made until the deficiency can be assessed if the taxpayer does timely pay upon demand then there will never be a failure to pay and the failure-to-pay addition will never begin to accrue the non-assertion of the sec_6651 addition until the cdp hearing has no effect on mr burke’s liability to pay it the pendency of mr burke’s appeal mr burke cites the pendency of the appeal of his deficiency case as a reason that he should not be liable for the sec_6651 failure-to-pay addition we discuss below in part ii b his contention that the appeal constituted reasonable_cause for non-payment it appears however that he also contends that as a matter of law the addition should not accrue until after resolution of the appeal if so the contention fails as is explained above when a taxpayer files suit in the tax_court the deficiency determined by the irs cannot be assessed and therefore the addition does not begin to accrue until the decision of the tax_court has become final sec_6213 sec_7481 provides the date when tax_court decision becomes final and it is affected by appeals a taxpayer may appeal an adverse decision of the tax_court pursuant to sec_7483 and if he receives an adverse decision from the court_of_appeals then pursuant to u s c sec_1254 he may petition the u s supreme court for a writ of certiorari in an instance like the one at issue--ie where the taxpayer files a timely notice of appeal the court_of_appeals affirms and the taxpayer files with the supreme court a timely petition for certiorari-- sec_7481 provides that the decision of the tax_court shall become final u pon the denial of a petition for certiorari if sec_7481 were the only provision pertinent to the proper timing of the assessment then it would appear that denial of certiorari must happen before there could be an assessment and then notice_and_demand and then the accrual of the failure- to-pay addition mr burke made his dollar_figure payment in date and as far as the record shows that payment covered all his assessed liabilities though not all of the additional accrued interest the supreme court did not deny his petition for certiorari until date if the sec_6651 addition could not begin to accrue until certiorari was denied then the addition in question under sec_6651 would not be owed however an overriding provision appears in sec_7485 sec_7485 bond_to_stay_assessment_and_collection a upon notice of appeal --notwithstanding any provision of law imposing restrictions on the assessment and collection of deficiencies eg sec_6213 the review under sec_7483 ie appeal of a tax_court decision shall not operate as a stay of assessment or collection of any portion of the amount of the deficiency determined by the tax_court unless a notice of appeal in respect of such portion is duly filed by the taxpayer and then only if the taxpayer-- on or before the time his notice of appeal is filed has filed with the tax_court a bond in a sum fixed by the tax_court not exceeding double the amount of the portion of the deficiency in respect of which the notice of appeal is filed and with surety approved by the tax_court conditioned upon the payment of the deficiency as finally determined together with any interest additional_amounts or additions to the tax provided for by law emphasis added that is assessment and collection of a deficiency determined by the tax_court are not stayed unless the taxpayer files a bond see rule kevin p 124_tc_189 n schroeder v commissioner tcmemo_2005_48 mr burke did not file a bond with this court consequently assessment and collection were not stayed by sec_6213 beyond the ninetieth day see sec_7483 after the tax court’s entry of decision in mr burke’s deficiency case on date that is the irs was entitled to assess the tax as early as date as a result the irs’s assessment of tax and interest on date and its subsequent issuance of notice_and_demand to mr burke on or before date were not premature pursuant to sec_6651 the failure-to-pay addition began to accrue days after that notice and demand--ie by date-- notwithstanding the pendency of mr burke’s appeal mr burke did not have reasonable_cause for failing to pay his tax_liability after notice_and_demand mr burke did not pay the assessed tax and interest within days of notice_and_demand the mandatory language of sec_6651 provides unless it is shown that such failure is due to reasonable_cause and not to willful neglect there shall be added the failure-to-pay addition_to_tax emphasis added congress used identical language for the three additions to tax imposed by sec_6651 ie those additions apply unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 and the internal_revenue_code does not define either willful neglect or reasonable_cause in the context of the failure-to-file addition_to_tax under sec_6651 the supreme court explained i that to escape an addition under sec_6651 the taxpayer must prove both that the failure did not result from ‘willful neglect ’ and that the failure was ‘due to reasonable cause’ 469_us_241 quoting sec_6651 and ii that as used here the term ‘willful neglect’ may be read as meaning a conscious intentional failure or reckless indifference id as for reasonable_cause for a failure to pay relevant here sec_301_6651-1 proced admin regs provides in relevant part a failure to pay will be considered to be due to reasonable_cause to the extent that the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if he paid on the due_date emphasis added that is the regulation speaks only of reasonable_cause arising from an inability to pay but mr burke does not contend that he was unable to pay the tax without suffering undue hardshipdollar_figure 12in correspondence with respondent’s counsel mr burke variously stated that petitioner has maintained throughout the present dispute is not over his ability to pay the subject penalty and there is no dispute over the ability to pay in a continued rather mr burke contends that the irs erred by considering only his ability to pay the tax when it was demanded he argues that section of the regulations does not purport to be an exclusive list of situations in which a failure to pay is due to ‘reasonable cause’ and not ‘willful neglect’ quoting 196_f3d_499 n 3d cir stapleton j dissenting respondent contends that under the regulation a taxpayer’s financial ability to pay is the only relevant factor in evaluating reasonable_cause for a failure to pay and respondent argues that in east wind the court_of_appeals adopted a facts-and-circumstances test that requires a finding of financial hardship as a predicate to finding reasonable_cause for a failure to pay we need not decide whether ability to pay is the exclusive ground for proving reasonable_cause for failing to pay because in any event the only alternative ground that mr burke proffers cannot support a finding of reasonable_cause for his failure to pay mr burke contends that he had reasonable_cause not to pay because when the irs issued the notice_and_demand for payment he was appealing our decision that he was liable for tax he continued conference call with the court to resolve a discovery dispute the irs withdrew its motion to show cause because mr burke affirmed that he would not contend that he was unable to pay the tax when it was due or that paying on the due_date would have imposed an undue_hardship see supra note maintains that because he was prosecuting a good-faith appeal of our adverse decision as was his right he should not be liable for the failure-to-pay addition however as is discussed supra the law is clear that assessment and collection are stayed during the appeal of a decision of this court only if the taxpayer files a bond on or before the date he files his appeal sec_7485 schroeder v commissioner supra mr burke did indeed have the right to appeal but the irs just as surely had the right to collect if he failed to file a bond the idea that his appeal somehow deprived the irs of its right to assess and collect the liability--or somehow excused his obligation to pay--is mistaken as a matter of law and it does not provide reasonable_cause for his failure to pay we need not decide whether in some circumstances ignorance of the law might excuse the ignorant and unwitting taxpayer from liability for the addition under sec_6651 since this case involves an experienced tax lawyer well able to determine his rights and obligations under sec_7485 the government is not equitably estopped from imposing the sec_6651 addition_to_tax mr burke asserts that the irs should not be allowed to impose the sec_6651 addition_to_tax because the irs decided not to impose any penalties during the examination or to pursue penalties in burke i and he relied on statements to that effect his contention cannot be sustained equitable_estoppel is a judicial doctrine that precludes a party from denying his own acts or representations which induced another to act to his detriment estoppel is applied against the commissioner ‘with utmost caution and restraint ’ 98_tc_695 quoting 67_tc_612 it is well established that the unauthorized acts of its agents cannot estop the government 225_f2d_629 10th cir affg 21_tc_1012 it is equally well settled that the irs cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 104_tc_13 affd 140_f3d_240 4th cir an exception exists only in the rare case where a taxpayer can prove he would suffer an unconscionable injury because of that reliance id pincite a taxpayer must show the following before equitable_estoppel applies against the government a false representation or wrongful misleading silence by the government an error by the government in a statement of fact and not in an opinion or statement of law the taxpayer’s ignorance of the true facts the taxpayer’s reasonable reliance on the government’s acts or statements and adverse effects suffered by the taxpayer resulting from the government’s acts or statements 120_tc_109 thus equitable_estoppel requires a finding that the taxpayer suffered a detriment because of his reliance on the representations of the government id mr burke asserts that statements in the examining officer’s activity record from the examination of his return justify abating the failure-to-pay addition_to_tax in an entry dated date the examining agent’s manager apparently noted concur - no fraud_penalty or sec_6662 penalty due to f8082 disclosure no penalties apply emphasis added the reason that the examination personnel of the irs asserted against mr burke no fraud_penalty under sec_6663 and no accuracy- related penalty under sec_6662 was stated in that entry-- ie f8082 disclosure --and that reason does not apply to the failure-to-pay addition as the manager tersely noted mr burke had filed a form_8082 to inform the irs of the inconsistency between his reporting zero as his distributive_share of partnership income on his individual_income_tax_return and the partnership’s reporting dollar_figure as his distributive_share on its partnership return mr burke’s position in burke i was that because the income reported on his schedule_k-1 partner’s share of income credits deductions etc was not actually distributed to him but rather was held in escrow because of a dispute between him and his partner he was not required to report his distributive_share as income we held that he was taxable on his distributive_share whether distributed or not and the court_of_appeals for the first circuit affirmed he was ultimately shown to be wrong on that issue--but he had clearly flagged the issue on his return and for that reason he avoided any penalty on his reporting of his income on his return an accuracy-related_penalty is imposed on substantial understatements of income_tax pursuant to sec_6662 and b in determining whether an understatement is substantial the amount of the understatement is reduced by any portion attributable to an item if-- i the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and ii there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 emphasis added a fraud_penalty is imposed by sec_6663 which provides if any part of any underpayment of tax required to be shown on a return is due to fraud there shall be added to 13under sec_6664 the difference between the tax imposed by the code and a lesser amount of tax that the taxpayer shows on his return is an underpayment under this definition it is the under-reporting of the liability that gives rise to an underpayment the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud emphasis added sec_6664 provides an exception to the penalties under sec_6662 and sec_6663 if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the irs did not determine any penalty in the notice_of_deficiency and did not assert any penalty in mr burke’s prior deficiency case apparently because the irs concluded i that there was a substantial basis for mr burke’s inconsistent_position ii that his position was adequately disclosed on form_8082 iii that mr burke’s underpayment was not due to fraud and or iv that mr burke had reasonable_cause and acted in good_faith when he under-reported his tax_liability while for purposes of this case we assume that such conclusions were warranted those conclusions do not provide a basis for mr burke to avoid the failure-to-pay addition mr burke now alleges that he relied upon the irs examining agent’s statement regarding the accuracy-related_penalty the irs’s decision not to determine such a penalty in the notice_of_deficiency or to pursue any penalties in his deficiency case the court’s not imposing penalties in burke i and the irs’s failure to provide him notice that it was changing its position relative to penalties he argues that the irs should be estopped from imposing the failure-to-pay addition_to_tax ie that the irs’s statements and his reliance on them foreclosed this addition_to_tax the sec_6651 addition_to_tax however was not imposed and could not have been imposed until after the decision in burke i see 484_us_3 the irs examining agent made his note on date we entered our decision in burke i on date and the irs assessed tax and interest on date and issued the notice_and_demand no later than date the irs examining agent’s statement in that the accuracy-related_penalty would not apply to mr burke’s deficiency was not a false representation or an error in a statement of fact it was instead a correct statement that was borne out in the irs’s subsequent non-imposition of such a penalty nor was the agent’ sec_2001 statement a wrongful misleading silence it was an appropriate silence since the question whether a failure-to-pay addition would ever be due depended entirely on future eventsdollar_figure 14if the irs examining agent had informed mr burke during the examination that he was somehow inoculated against all present and future penalties and additions to tax for tax_year including the sec_6651 failure-to-pay addition_to_tax such a statement would have been an erroneous representation of law not of fact the irs ordinarily will not be estopped from retroactively correcting a mistake of law 104_tc_13 affd 140_f3d_340 4th cir if mr burke failed to pay the assessed tax and interest after notice_and_demand because the irs had earlier told him that it would not penalize his reporting position then he inferred a wild non sequitur a taxpayer who understates his tax_liability in complete innocence is nonetheless obliged to pay his actual tax_liability and if he fails to do so after notice_and_demand his failure to pay is not excused by the innocence of his prior mistake if an irs agent informs a taxpayer that he will not be held liable for a fraud_penalty the taxpayer has no reason to infer that he need not pay the tax subsequently assessed or that he will thereafter be immune from failure-to-pay additions to tax but mr burke may be making a contention slightly more subtle than that he may be contending that the substantial basis reasonable_cause and good_faith conclusions implicit in the irs agent’s no-penalty decision laid the predicate for estoppel in the failure-to-pay context arguably the irs had implicitly ruled for purposes of penalties that mr burke’s reporting position had reasonable_cause under sec_6664 and mr burke may be contending that he was thereafter entitled to rely on that ruling so that the government ought to be estopped from denying reasonable_cause under sec_6651 for his non-payment of the tax if that is his contention then it fails reasonable_cause for erroneously reporting one’s tax_liability in the first instance for purposes of sec_6664 is a very different thing from reasonable_cause for not paying one’s liability for purposes of sec_6651 even after the error has been challenged the tax has been assessed and payment has been demanded mr burke’s mistake on his tax_return might be attributed to reasonable_cause but once the deficiency in his tax resulting from that error was assessed a continuing refusal to pay the tax cannot be excused by the prior mistake consequently the possibility that his reporting error had reasonable_cause did not give him reason to delay payment when payment was required a taxpayer may certainly challenge the irs’s audit position in this court and he may even be able to delay paying the liability--but only to the extent and in the manner the code provides when mr burke lost before the tax_court but still failed to pay or to file an appeal_bond because he disagreed with the irs and the tax_court and wanted to litigate the matter on appeal then his loss of that appeal meant not only liability for the tax but also liability for the addition_to_tax for failure to pay mr burke has not demonstrated any misconduct by the irs he has not shown that any injury let alone an unconscionable injury resulted from his reliance on representations let alone misrepresentations made by irs agents see norfolk s corp v commissioner t c pincite with no evidence of false representations by the irs actions of irs examining agents who did not address the specific issue in suit could not have misled a reasonable taxpayer mr burke has not established the elements required to invoke equitable_estoppel and his liability for the addition_to_tax results from his failure to comply with the law consequently we do not conclude that it is unfair for the irs to impose the addition_to_tax required by the statute the sec_6651 addition_to_tax was properly imposed mr burke has not shown that his failure to pay was due to reasonable_cause and not to willful neglect and the government is not estopped from determining this addition_to_tax therefore mr burke is liable for the addition_to_tax under sec_6651 iii the office of appeals did not abuse its discretion the appeals officer verified that the irs met the requirements of applicable law and administrative procedure in assessing and demanding payment for mr burke’s liability issuing the notice_of_intent_to_levy and providing him with the cdp hearing the appeals officer considered the issues mr burke raised but was unable to consider any collection alternative because mr burke did not make an actual offer or return a signed installment_agreement and because he did not provide the financial information required to support any collection alternativedollar_figure the appeals officer considered mr burke’s challenge to the sec_6651 addition_to_tax and considered his abatement request he determined that mr burke did not qualify for abatement finally he determined that collection by levy properly balanced intrusiveness and efficiency--a matter to which mr burke has never raised any dispute we conclude that the office of appeals did not abuse its discretion in sustaining the notice_of_intent_to_levy and we hold that collection by levy may proceed iv no sec_6673 penalty will be imposed respondent has moved the court to impose on mr burke a penalty under sec_6673 which authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not 15mr burke and the appeals officer discussed an installment_agreement the appeals officer prepared an agreement and sent it to mr burke who made the dollar_figure initial payment that it called for but did not sign and return the agreement mr burke expressed interest in an installment_agreement only if it did not include the sec_6651 addition_to_tax the appeals officer concluded that the irs would not enter such an agreement for only a portion of the tax debt mr burke refused to enter an agreement that included the addition_to_tax and he did not submit a written installment_agreement or the financial information required for irs consideration of such an agreement we have consistently held that the office of appeals does not abuse its discretion by not considering a collection alternative the taxpayer does not submit or support with required financial information see 124_tc_69 cavazos v commissioner tcmemo_2008_257 prater v commissioner tcmemo_2007_241 in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir however the imposition of penalties under sec_6673 is committed to the discretion of the court see muhich v commissioner tcmemo_1999_192 affd 238_f3d_860 7th cir although mr burke’s contentions as to the sec_6651 addition lack merit we will not impose a penalty in this case mr burke disclosed very clearly on his return the item that gave rise to the tax_liability underlying this case during the audit mr burke was cooperative with the irs during the subsequent cdp process and before commencing this litigation mr burke made a dollar_figure payment that almost completely covered his liability for tax and interest leaving unpaid only a small amount of accrued interest and the sec_6651 addition that he wanted to challenge his principal contention in that challenge--ie that the pendency of his appeal should excuse his liability for the failure-to-pay addition--is very wrong but we do not believe that in view of all the circumstances it warrants a penalty under sec_6673 respondent’s motion will be denied to reflect the foregoing an appropriate order and decision will be entered
